DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 10 and 17:  

1. A system comprising: 

a plurality of coherent agents; 

a memory controller, wherein a point of coherency for the plurality of coherent agents is in the memory controller; and 

an interconnect, wherein the memory controller and the plurality of coherent agents are included in a plurality of agents coupled to the interconnect, wherein: 

the memory controller is configured to detect that a first coherent agent of the plurality of coherent agents has a modified copy of data that is targeted by a read request from a second coherent agent of the plurality of coherent agents responsive to receiving the read request from the interconnect; and 

the memory controller is configured to issue a copy back request over the interconnect to the first coherent agent based on detecting the modified copy, wherein the memory controller is configured to include an indication that the modified copy is to be bypassed from the first coherent agent to the second coherent agent in the interconnect during a copy back response by the first coherent agent to the copy back request.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 10, and 17) is not obvious.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183